In an action to recover damages for wrongful death and conscious pain and suffering, defendant appeals (1) from an order of the Supreme Court, Nassau County, dated April 10, 1972, which denied its motion for leave to amend its answer, and, (2) as limited by its brief, from so much of an order of the same court, dated May 25, 1972, as, upon reargument, denied in part said motion to amend. Appeal from order dated April 10, 1972 dismissed as ¿cademic, without costs. That order was superseded by the order of May 25, 1972. Order of May 25, 1972, reversed insofar as appealed from, without costs, and defendant’s motion to amend is granted in its entirety. The amended answer shall be served within 20 days after entry of the order to be made hereon. In our opinion, on the facte presented, defendant should have been permitted to amend its answer so as to deny the allegations contained in the sixth paragraph of the complaint which, through inadvertence, it had failed to deny in its original answer. There is no prejudice to plaintiff and the case has not yet been noticed for trial. Munder, Acting P. J., Martuscello, Gulotta, Brennan and Benjamin, JJ., concur.